Citation Nr: 1128597	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970, including service the Vietnam.  The Veteran died in December 1988.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2008, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed that decision to the Court of Appeals for Veterans Claims (CAVC).  In June 2010 the CAVC vacated the Board's June 2008 decision and remanded the claim for the Board to consider a newly raised argument from the appellant and her representative.  


FINDINGS OF FACT

1.  The Veteran died in December 1988, and the death certificate lists the cause of death as fungal pneumonia, treatment for advanced leukemia.

2.  At the time of his death the Veteran was service-connected for a left knee disorder.

3.  The Veteran served in Vietnam during the Vietnam era;  therefore, exposure to herbicides may be presumed.

4.  There is no competent evidence showing that any service-connected disability, incident of service, or presumed exposure to herbicides was the primary or contributory cause of the Veteran's death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her husband's death was related to his active military service.  Specifically, she contends that the Veteran's leukemia was caused by his exposure to herbicides while in Vietnam.  

Legal Criteria

In order to establish service connection for the cause of the veteran's death, there must be a service connected disability that was the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A service connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death-e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis

In this case, the Veteran died in December 1988.  The death certificate listed the cause of death as fungal pneumonia, treatment for advanced leukemia.  An April 2006 statement signed by the Veteran's private physician prior to his death shows that the Veteran was specifically diagnosed with chronic granulocytic leukemia (CGL), also known as chronic myelogenous leukemia (CML).  A review of the record shows that the Veteran was first diagnosed with CGL/CML in March 1985.  At the time of his death, the Veteran was service-connected for a left knee disorder.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified disorders.  38 C.F.R. § 3.309(e).  

Even though the Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange during service, the Board observes that leukemia is not listed among the disorders for which a presumption based on herbicide exposure is warranted under § 3.309(e).  In fact, the Secretary clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for various diseases including leukemia (other than CLL).  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  Because chronic granulocytic leukemia (CGL), also known as chronic myelogenous leukemia (CML), is not included in § 3.309(e) and is also a leukemia (other than CLL) the Veteran is not entitled to the presumption.

The appellant argues that the Veteran had no history of leukemia in his family and believes that it was caused by his exposure to Agent Orange.  In support of this argument the appellant's representative wrote the following in a brief to the CAVC:  "although insufficient evidence has been uncovered to definitively link CGL and CML to Agent Orange [e]xposure as a presumed condition, CML does account for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans" and cited to page 476 of the "2006 Veterans and Agent Orange Update."  http://www.nap.edu/catalog/11906.html.  See Appellant's Brief, page 7.  

However, a review of page 476 of the "2006 Veterans and Agent Orange Update" is negative for any connection between CGL/CML and Agent Orange exposure.  Rather it appears the appellant's representative is referencing page 397 of the report which notes the following:  "The incidence of chronic myelogenous leukemia (CML) increases steadily with age in people over 30 years old.  Its lifetime incidence is roughly equal in whites and blacks and is slightly higher in men than in women.  CML accounts for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans.  It is associated with an acquired chromosomal abnormality known as the Philadelphia chromosome, for which exposure to high doses of ionizing radiation is a known risk factor."  

The Board finds that the finding that that CML accounts for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans is not enough to concede that CML is caused by exposure to herbicides.  The report only indicates that CML accounts for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans, to include men and women who did not serve in Vietnam and were not exposed to herbicides.  

Furthermore, neither the appellant nor her representative have submitted a medical opinion specifically linking the Veteran's CGL or CML to his exposure to herbicides in service.  The private medical records dated from March 1985 to May 1988 showing treatment for CGL/CML do not show a connection shown between the Veteran's disease and his exposure to herbicides in service.  Thus, the Board finds that the claim for service connection for the cause of the Veteran's death, as evaluated under the regulations governing presumptive service connection based on exposure to Agent Orange, must be denied.

The Board also finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death on a direct basis.  38 U.S.C.A. § 5107(b).  The Veteran's service medical records are silent as to any complaint or diagnosis of CGL/CML, or even associated symptomatology.  He was not diagnosed with this disorder until March 1985, 18 years after his separation from service, and there is no competent evidence of record, medical or otherwise, which links the Veteran's CGL/CML to any event relating to his service, including the herbicide exposure while in service.  

The Board recognizes the obvious sincerity of the appellant's belief in the merits of her claim.  Nevertheless, unsupported by medical evidence, a claimant's personal belief, however sincere, cannot form a factual basis for granting a claim requiring medical determinations.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The overwhelming evidence indicates that the cause of the Veteran's death was due to CGL/CML, which occurred 18 years after service.  There is nothing in the record establishing a causal connection between the Veteran's death and any incident of his active military service, to include his presumed exposure to herbicides.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  The Board has considered the benefit of the doubt rule, but as the evidence is not in relative equipoise, the rule is not for application at this time.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant substantially compliant notice by letters in October 2005 and September 2006.  The October 2005 letter informed the appellant of her and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information, which would include that in her possession, to the RO.  This letter also informed the appellant that in order to establish entitlement to DIC benefits the evidence need show that the Veteran died from a service-related disease or injury.  She was told that to establish service connection for the cause of death the evidence must show that the condition causing the Veteran's death had its onset during service or was permanently aggravated by service.  She was further notified that because she was asserting that the Veteran's death was due to exposure to Agent Orange and the diagnosed disease was not a presumptive condition, she must submit scientific and medical evidence that the condition is associated with herbicide exposure.  

This notice conveyed in layperson's terms the requirements for establishing service connection for a disease that caused the Veteran's death.  This notice also clearly informed the appellant of evidence needed to establish that the Veteran's death was caused by a service-connected disability.  The letter did not list the condition for which the Veteran was service connected at the time of his death (impairment of the left knee).  In that sense the notice did not strictly comply with the requirements as set out in Hupp.  However, because the appellant is not asserting that the service-connected knee disability is related to the Veteran's death, rather her theory is based on exposure to herbicides, that defect did not result in prejudice to the appellant; corrective action is not required. 

VA has obtained all available service medical records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

The Board has not obtained a medical opinion with respect to this claim because the Veteran's leukemia is not a recognized presumptive condition of exposure to herbicides and there is no evidence which indicates that the leukemia which caused the Veteran's death may be associated with his service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, while the appellant contends that the "2006 Veterans and Agent Orange Update" suggests a connection between CGL/CML and Agent Orange exposure and shows that the cause of the Veteran's death may be associated with service, the Board disagrees.  The Board finds that the record does not indicate that the Veteran's cause of death had a causal connection or was associated with his service.  The report submitted subsequent to the Board decision only indicates that CML accounts for about one-fifth of the cases of leukemia among people in the age groups that include most Vietnam veterans, to include men and women who did not serve in Vietnam and were not exposed to herbicides.  The report does not address causation; it addresses the incidence of the disease within a certain age group.  Even if the report were read to support the possibility of an association between CML and Vietnam service, an "association" or "correlation" is not the same thing as "causation."  Causation is defined as the "causing or producing of an effect," (BLACK'S LAW DICTIONARY 249 (9th ed.2009)), whereas correlation is defined as a "mutual relationship or connection."  WEBSTER'S NEW WORLD DICTIONARY 312 (3rd colg. ed.1988).  The submitted study does not reference a causative relationship between CML and Vietnam service.  Where medical treatise evidence discusses relationships between conditions with a "degree of certainty," a claimant may use such evidence to meet the requirement for a medical nexus. Wallin v. West, 11 Vet.App. 509, 514 (1998).  On the other hand, if the medical treatise discusses the relationship in more generic terms, the treatise is insufficient to meet the requirement for a medical nexus.  See Sacks v. West, 11 Vet.App. 314, 317 (1998). 

In this case, the record does not suggest a causal link between the Veteran's death and any incident of active duty, to include his presumed exposure to herbicides.  Indeed, in view of the absence of a related disorder during service and the 18 year gap between the Veteran's death and active duty, relating the Veteran's death to his service would be entirely speculative.  Therefore, there is no duty to provide a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


